Citation Nr: 0936907	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  07-14 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD) and 
an anxiety disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty from August 1966 to 
August 1968, with service in the Republic of Vietnam from 
August 1967 to April 1968.  The appellant also had service in 
the Naval Reserves after his discharge from active duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the appellant's claims of 
entitlement to service connection for PTSD and a skin 
disorder.  The appellant submitted a notice of disagreement 
in October 2005 regarding the denial of his claim for PTSD 
and timely perfected his appeal in March 2007.

In January 2006, the appellant participated in a Decision 
Review Officer (DRO) hearing at the Cleveland, Ohio, RO.  A 
transcript of that proceeding has been associated with the 
appellant's claims file.

Clarification of Issue on Appeal

The appellant originally filed a claim of entitlement to 
service connection for PTSD.  As is discussed in more detail 
below, the medical evidence of record indicates that the 
appellant has been diagnosed with an anxiety disorder; he has 
not been diagnosed with PTSD that is compliant with the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV).  Although not claimed by the appellant, the 
Board is expanding his original claim to include all anxiety 
disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) [a 
claimant without medical expertise cannot be expected to 
precisely delineate the diagnosis of his mental illness.]

In Bernard v. Brown, 4 Vet. App. 384 (1993), the United 
States Court of Appeals for Veterans Claims (Court) held that 
before the Board may address a matter that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  Although the RO, which was 
obviously without the benefit of Clemons, denominated the 
claim as one for PTSD, the Board finds that the appellant was 
not prejudiced thereby.  As will be discussed below, the RO 
obtained all available medical records, which included 
diagnoses of an anxiety disorder and PTSD.  The RO, in a 
letter dated June 3, 2004, asked for evidence of "a 
relationship between your current disability and an injury, 
disease, or event in military service."  The appellant also 
presented testimony as to the relationship between his 
military service and his current mental disability at his DRO 
hearing in January 2006.  Accordingly, he is not prejudiced 
by the Board's expansion of the issue at bar.


FINDING OF FACT

The preponderance of the evidence supports a finding that the 
appellant's currently diagnosed anxiety disorder is the 
result of a disease or injury in service.


CONCLUSION OF LAW

Anxiety disorder, not otherwise specified, was incurred in 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The appellant's claim of entitlement to service connection 
for an acquired psychiatric disorder, to include an anxiety 
disorder, has been granted, as discussed below.  As such, the 
Board finds that any error related to the VCAA on the claim 
is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159 (2008); Mayfield v. Nicholson, 19 
Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claim

The appellant alleges that his currently diagnosed 
psychiatric disorder is the result of a disease or injury 
incurred in active duty service.  The Board concurs.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 
3.303 (2008).  Evidence of continuity of symptomatology from 
the time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
See 38 C.F.R. § 3.303(b) (2008).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  See 38 C.F.R. § 3.303(d) (2008).

In order to prevail on the issue of service connection there 
must be (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the DSM-IV); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2008).

With respect to the crucial element concerning a nexus 
between a current disability and service, this is a medical 
question as to which neither the Board nor the appellant is 
competent to comment.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions]; 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) [a lay 
person without medical training is not competent to comment 
on medical matters].

As discussed above, the appellant initially advanced his 
claim as one of entitlement to service connection for PTSD.  
The appellant alleged that he currently suffers from PTSD as 
a result of witnessing the death of his friend, J.R.M., 
during the time he was stationed in Vietnam.  Based on 
evidence received by the RO, VA determined that the death of 
J.R.M. had been verified and the appellant's stressor was 
deemed credible.  See Casualty Record, January 11, 2005.  
However, review of the appellant's treatment records and VA 
examinations dated in April 2005 and April 2006 reveal 
conflicting diagnoses.

In April 2005, the appellant reported that prior to receiving 
treatment from VA, he was irritated, frequently became angry 
and had trouble with his wife.  He reported having some 
nightmares but did not endorse flashbacks.  He stated that at 
times when he was in a stressful situation, he became anxious 
and nervous but did not suffer from panic attacks.  He denied 
auditory or visual hallucinations as well as homicidal and 
suicidal ideation.  He stated that he used to feel irritable, 
sad and down, but was "doing pretty well" with his 
medication.  He did not report any manic episodes, he slept 
five to six hours per night and his appetite had increased.  
He was also able to perform his full-time job.  He stated 
that he did not have any negative feelings.  See VA 
examination report, April 22, 2005.

Following examination of the appellant, the VA examiner 
stated that the DSM-IV criteria were utilized to diagnose the 
appellant's condition.  The appellant's main traumatic event 
was watching a fellow servicemember die in a vehicle 
explosion while he was in service.  The appellant was not in 
actual combat.  The VA examiner opined that the appellant had 
occasional nightmares, but he did not have any avoidance 
symptoms, phobias or any reactivation of symptoms.  He was 
considered able to maintain his employment for 44 years.  
Ultimately, the VA examiner concluded that the appellant did 
not meet the DSM-IV criteria for PTSD.  Id.

The appellant was afforded a second VA examination in April 
2006.  At that time, he reported his mood as nervous (6/10) 
with a euthymic affect.  He did not display any memory 
impairment or evidence of impaired thought processes or 
reality testing.  Overall, he was considered a fair 
historian, though he did have some difficulty remembering 
dates.  The appellant reported struggling with anxiety and 
maintaining sleep.  He reported experiencing anxiety since 
his return home from Vietnam.  He described anxiety as 
general worry about various life events and occasional panic 
attacks when he was presented with "the unexpected."  He 
did not endorse symptoms or vegetative signs of depression.  
He denied suicidal and homicidal ideation, hallucinations, 
delusions or symptoms of mania.  He stated that he rarely 
experienced outbursts of anger and denied a history of 
assaultiveness.  See VA examination report, April 12, 2006.

The appellant reported experiencing intrusive thoughts about 
his traumatic experience approximately two times per month 
when he was "reminded of it."  He denied the presence of 
flashbacks or nightmares related to his traumatic 
experiences.  He stated that he avoided reminders of Vietnam, 
but did not endorse other avoidance symptoms.  The appellant 
stated he experienced hypervigilance and increased anxiety in 
crowds, and problems maintaining sleep but he did not endorse 
additional arousal symptoms.  Psychometric testing results 
were suggestive of an individual experiencing PTSD symptoms.  
Ultimately, the VA examiner diagnosed the appellant with 
anxiety disorder, not otherwise specified (NOS).  Id.

In support of her conclusion, the April 2006 VA examiner 
stated that based on the information gathered during the 
assessment process, the appellant met the DSM-IV diagnosis of 
anxiety disorder, NOS.  The appellant's anxiety symptoms 
appeared to be related to his experiences in Vietnam, but the 
number of symptoms he reported did not meet the full criteria 
for a DSM-IV diagnosis of PTSD.  Of interest was the fact 
that while the appellant did not endorse symptoms in the 
psychosocial interview allowing for a full PTSD diagnosis, 
the results of the Posttraumatic Stress Checklist - Military 
(PCL-M) were suggestive of an individual experiencing PTSD.  
Medical records reviewed documented symptoms that were 
consistent with those reported during the psychosocial 
interview; therefore, the PCL-M results appeared to be a 
false positive.  However, the VA examiner concluded that 
regardless of the specific DSM-IV diagnosis, the appellant's 
anxiety disorder symptoms were likely related to his military 
service.  Id.

In support of his claim for PTSD, the appellant submitted a 
statement from his treating VA readjustment counseling 
therapist and clinic psychiatrist.  These persons reported 
treating the appellant since October 2004.  It was noted that 
clinical record review of the appellant's mental health care 
records revealed that the appellant had been diagnosed with 
PTSD by the clinic psychiatrist and two clinical nurse 
specialists.  The appellant was also noted to suffer from 
anxiety disorder, to include social phobia.  It was concluded 
that the appellant's clinical record was consistent with the 
source of his anxiety being Vietnam War memories.  The writer 
further noted that there was no attempt to dispute the 
appellant's specific DSM-IV diagnosis, but emphasized that a 
phenomenological overlap exists between anxiety disorders in 
psychological literature.  See VA Medical Center (VAMC) 
M.O.C., May 15, 2007.

The Board notes that while the appellant has been diagnosed 
with PTSD during the course of his treatment at the VAMC, 
this diagnosis is not compliant with the criteria set forth 
in the DSM-IV.  As noted above, the April 2006 VA examiner 
provided a full and thorough rationale as to why the 
appellant's condition did not meet the full criteria for a 
diagnosis of PTSD.  See Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007) (affirming that a medical opinion is adequate if 
it provides sufficient detail so that the Board can perform a 
fully informed evaluation of the claim).  The VAMC treatment 
records did not address the DSM-IV criteria, and thus, the 
Board finds the VA examination report to be the most 
persuasive.

Accordingly, while the appellant has established that he 
suffered from a traumatic experience in service, he has not 
established that he currently suffers from PTSD that fulfills 
the criteria under the DSM-IV.  Therefore, he is not entitled 
to service connection for PTSD.

However, as stated in Clemons above, this lack of diagnosed 
PTSD does not foreclose the appellant's claim.  Although the 
appellant's service treatment records are negative for any 
complaints of or treatment for an anxiety disorder, it is 
clear that appellant has sought treatment for this disability 
and has a current diagnosis.  Given the fact that the April 
2006 VA examiner provided a positive medical nexus, 
indicating that the appellant's anxiety disorder is the 
result of his time in service, the Board finds that that 
service connection is warranted.  See Hickson, supra.

The evidence in this case is approximately balanced regarding 
the question of whether the appellant currently suffers from 
anxiety disorder that is the result of his time on active 
duty.  Therefore, the benefit-of-the-doubt will be conferred 
in his favor and his claim for service connection for an 
acquired psychiatric disorder is granted, subject to the 
controlling laws and regulations, which govern awards of VA 
compensation.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.400 (2008); see also Gilbert, supra.

ORDER

Entitlement to service connection for anxiety disorder, not 
otherwise specified, is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


